Exhibit 10.4



EXCLUSIVE IMPORTATION, LICENSING AND MARKETING AGREEMENT

This Exclusive Importation, Licensing and Marketing Agreement (the “Agreement”)
is effective the 30th
day of April, 2010,

BETWEEN:

QUADRA ENERGY SYSTEMS INC. (the "Company"), a company organized and existing
under the laws of Belize, with its registered office located at No. 5 New Road
P.O. Box 388 Belize City, Belize.

AND:

QUADRA MARKETING CORP. (the "Importer ") having an office at No 650 Bade Road,
Section 4 4Fl Apt#25 Taipei Taiwan ROC Taiwan.

WHEREAS: The Company is owner and manufacturer of the QES2000 System which is an
innovative, secure, efficient and proven method of converting waste organic
materials into marketable energy products or by-products or an efficient cost
effective method of disposing of waste organic materials in a safe,
non-polluting, non toxic method compatible with all environmental standards as
more particularly described in Schedule “A” and the QES2000 Plant which is more
particularly described in Schedule “B”.

AND WHEREAS the Company is also owner and manufacturer of the QES gasification
system which is an innovative, secure, efficient and proven method of converting
Municipal Solid Waste (“MSW”) into synfuel suitable for a gas turbine capable of
generating electricity

AND WHEREAS The QES2000 System has many applications including, disposal of
electronic waste, soil remediation and is designed to answer the global
challenge of waste management of MSW, which includes petrochemical compounds
such as plastic waste, green waste, coal and tires while providing high
recycled-content products and usable forms of power..

AND WHEREAS the Company manufactures, under various names including without
limitation the Products under the following trade names;

The “QES2000 Converting Unit”
The “QES2000 System”
The “QES2000 M System”
The “QES200 Utility Unit”
The “QES2000 Plant”

AND WHEREAS the Importer has experience and expertise in the worldwide
importation of products manufactured by others, as well as a Licensee of other
technologies;



1



--------------------------------------------------------------------------------

AND WHEREAS the Company wishes to engage the services of the Importer to market
the Products manufactured by the Company, and as well, grant the Importer the
license to manufacture the Products, on a worldwide basis, subject to the
exceptions set forth in Schedule “C” and the Importer wishes to do so;

AND WHEREAS both parties wish to set out in writing the terms and conditions of
their arrangement;

NOW THEREFORE THE PARTIES HERETO AGREE AS FOLLOWS:

1.        The Preamble to this Agreement shall form an integral part hereof as
if at length recited herein.

The Company hereby grants the Importer the exclusive right to import, market,
distribute and manufacture all Products, excepting in the territories set forth
in Schedule “C”, manufactured from time to time by the Company to Products and
parts relating to or derived from Taiwan Patent No. 285138 or US Patent No.
7632471 and any modifications, improvements or substitute products now or in the
future made, including without limitation the Products described in the preamble
but not limited to all models that are related products and parts invented and
relating to the aforesaid Patents (collectively, the “Products”), worldwide, and
the Importer hereby undertakes to import, market, sell and distribute the
Products and at the Importer’s sole discretion manufacture the Products
worldwide upon a payment to the Company of a royalty of Five Per Cent (5%) of
the gross sales proceeds from the sale of the Products.

The Royalty shall be paid within 15 days of the final payment received by the
Importer from the Purchaser of the manufactured Product.

Should the Importer undertake to manufacture the QES2000 System, the Importer
shall manufacture the QES2000 System or any modification, improvement or
substitute in accordance with specifications set out by the Company in Paragraph
7 herein and shall not reverse engineer or modify the Products without the
consent of the Company which consent shall not be unreasonably withheld.

The Company shall own all proprietary rights to the components and all
intellectual property rights in any inventions, formulations, developments,
improvements or modifications to the Products relating to the manufacturing of
the components, whether or not developed pursuant to this agreement.

Should the Importer determine to manufacture the Products, the Importer agrees
to have its financial records and statements prepared in accordance with US
Generally Accepted Accounting Principles (GAAP) and audited by a United States
or internationally recognized auditing firm who shall audit the financial
records The Importer agrees to exercise its best efforts to develop the largest
possible market for the Products worldwide and shall continuously offer,
advertise, demonstrate and otherwise promote the marketing of the Products
worldwide.

2.       The Purchase Price for the following Products when supplied by the
Company are:

(a) Price of the QES 2000 Systems sold to the Importer
The QES2000 System is sold FOB Company Plant and delivery shall be made in
approximately eight (8) to twelve (12) months after the confirmation of each
order or purchase, subject to matters which are beyond the control of the
Company at the price set out below:

2

--------------------------------------------------------------------------------

Price per each QES2000 System is to be agreed to by the Parties from time to
time, subject to the terms and conditions contained in this Agreement.

(b) Price of the QES2000 Plant sold to the Importer

The QES2000 Plant is sold FOB Company Plant and delivery shall be made in
approximately eight (8) to Twelve (12) months after the confirmation of each
order or purchase, subject to matter which are beyond the control of the Company
at the price set out below:

Price per QES2000 Plant is to be agreed to by the Parties from time to time,
subject to the terms and conditions contained in this Agreement.

The purchase price of any of the Company’s Products is subject to the Company
reviewing and adjusting the price structure and if necessary adjusting the price
by 6 months notice in writing delivered to the Importer so as to reflect any
price increases in materials, parts, components, labor or transportation or
currency deflation of the US Dollar etc. The price in effect as of the date of
Importer's receipt of notice of such price change shall remain applicable to all
orders received by Company prior to that effective date.

4.        The Purchase Price for all products shall be paid in the manner and on
the terms mutually agreed upon for each project mutually negotiating in good
faith.

If the price for any Product is not set forth herein and Importer nevertheless
orders such a Product from Company, the parties hereby evidence their intention
thereby to conclude a contract for the sale of that Product at a price to be
determined by the Parties mutually negotiating in good faith.

The Importer shall place orders with the Company in writing for such quantity
and type of Products as it, in its sole discretion, determines are required to
meet its marketing, sales and distribution obligations worldwide. The Company
agrees to ensure an adequate supply of all Products to fill such orders from the
Importer within 8 to 12 months from receipt of each order, save and except for
special orders, which shall be handled on a case-by-case basis.

5.        Term: This agreement shall be for a term of 30 years from the date of
signing this agreement and shall be renewed with mutual written consent for a
further term of 10 years on the same terms and conditions excepting terms
dealing with price. Provided however this Agreement may be terminated by mutual
consent at any time during the term hereof, which termination shall be effective
90 days thereafter.

6.        Termination: This agreement shall terminate without notice upon the
happening of any of the following events:

           a)      The filing of a voluntary petition in bankruptcy or
insolvency by either party; b)      The corporate dissolution of either party;
c)      The adjudication of either party as a bankrupt or insolvent; d)      The
appointment of a receiver for either party; e)      The making of either party
of a general assignment for benefit of creditors; or f)      The admission by
either party in writing of inability to meet debts as they mature.

3

--------------------------------------------------------------------------------

7.        The Company shall direct all orders and enquiries received from
customers or prospective customers located or operating worldwide to the
Importer. The Importer shall have sole and unfettered discretion to determine,
implement and adjust from time to time, as deemed necessary by the Importer, the
means and methods used to market, distribute and sell the Products worldwide.

8.        The Company shall make available to the Importer all technical
information, including without limitation the ingredients, composition, quality
control parameters, and shall update from time to time, the whole as requested
by the Importer in order to permit the Importer to prepare to the respective
governmental authorities in each country that the Importer imports the products
such documentation as may be required by them for the issuance to the Importer
of any importation or other permits required for the performance of its’
obligations hereunder worldwide. The Importer shall use its best efforts to
obtain any such permits as may be so required, which shall be an obligation of
means and not of result. All such permits shall at all times be and remain the
sole and exclusive property of the Importer, and may not be transferred,
assigned or otherwise alienated without the Importer’s prior written consent,
which may be withheld.

9.        The Importer shall translate all information required of the Products
in connection with the application for a permit from the Country of Manufacture
authorities to import the Products worldwide, as well as all information
necessary for the packaging and labeling of Products to be sold worldwide, the
whole at no additional cost to the Company, but provided however that the
Importer shall have and retain the copyright in all such translations into
English.

10.      All market surveys, client lists, and related information prepared,
compiled or otherwise generated by the Importer shall be and remain its sole and
exclusive property both throughout the term of this Agreement and following its
termination.

11.      Delivery: Title and Risk of Loss: All deliveries of Products sold by
Company to Importer pursuant to this Agreement shall be made F.O.B. the Delivery
Point at the Company’s Manufacturing Plant, and title to and risk of loss of
Products shall pass from Company to the Importer at the Delivery Point. Importer
shall be responsible for arranging all transportation of Products, but if
requested by Importer, Company shall, at Importer's expense, assist Importer in
making such arrangements. Importer shall also procure insurance for the
transportation of the Products, and such insurance shall be of a kind and on
terms current at the port of shipment. In the event that Company is requested to
assist Importer in arranging for transportation, Importer shall reimburse
Company for all costs applicable to the Products following their delivery to
Importer, including, without limitation, insurance, transportation, loading and
unloading, handling and storage. Importer shall pay all charges, including
customs duty and sales tax, incurred with respect to the Products following
their Delivery to the carrier or forwarder.

12.      Relationship of Parties: In the performance of the services
contemplated herein, the Importer is and shall act as an independent contractor,
maintaining full responsibility and complete control over its activities and
those of its employees, agents and servants, if any, and assuming responsibility
for all expenses incurred in connection therewith. The Importer is not and shall
not act as an employee or servant of the Company, and the Importer consequently
does not have, and shall not hold itself out as having, any right, power or
authority to create any contract or obligation, either express or implied, on
behalf of, in the name of or which is binding upon the Company.

4

--------------------------------------------------------------------------------

           a.      Importer shall, at its own expense, during the term of this
Agreement and any extension thereof, maintain full insurance under any Workmen's
Compensation Laws effective in the Country, State or other applicable
jurisdiction covering all persons employed by and working for it in connection
with the performance of this Agreement, and upon request shall furnish Company
with satisfactory evidence of the maintenance of such insurance.   b.     
Importer accepts exclusive liability for all contributions and payroll taxes
imposed by the Government or any State or other payments under any laws of
similar character in any applicable jurisdiction as to all persons employed by
and working for it.   c.      Nothing contained in this Agreement shall be
deemed to create any partnership or joint venture relationship between the
parties.  

13.      Competing Products: Importer agrees that it will not distribute or
represent any Products worldwide which compete with the Products during the term
of this Agreement or any extensions thereof.

14.      Advertising: Importer shall be entitled, during the term of this
Agreement and any extension thereof, to advertise and hold itself out as an
authorized Importer and Distributor of the Products. At all times during the
term of this Agreement and any extension thereof, Importer shall use the
Trademarks in all advertisements and other activities conducted by Importer to
promote the sale of the Products.       a.      Importer shall submit examples
of all proposed advertisements and other promotional materials for the Products
to Company for inspection and Importer shall not use any such advertisements or
promotional materials without having received the prior written consent of
Company to do so.     b.      Importer shall not, pursuant to this Agreement or
otherwise, have or acquire any right, title or interest in or to Company's
Trademarks.   15.      Importer Sales, Service and Storage Facilities:     a.   
  Importer shall, at its expense, engage and maintain a sales, service and parts
handling organization worldwide or in such other country or countries as agreed
to by the Company, staffed with such experienced personnel as are necessary to
enable Importer to perform its obligations under this Agreement.     b.     
Importer shall, at its expense, maintain facilities and personnel worldwide in
such countries agreed to by the Company that will enable it promptly and
satisfactorily to perform, at a reasonable price, all inspection, maintenance
and other necessary servicing of Products sold by Importer. To assist Importer
in the discharge of this service and maintenance function, Company shall provide
service and maintenance training, without charge, to any reasonable number of
Importer's personnel as Importer shall designate.  

5

--------------------------------------------------------------------------------

  c.      Importer shall, at its expense, at all times store and maintain its
inventory of Products in accordance with current, applicable instructions issued
by Company from time to time. Importer shall keep in stock an adequate supply of
Spare Parts and Accessories for the servicing of Goods. No Spare Parts or
Accessories not manufactured by Company shall be used in connection with the
Goods unless they have been approved in writing by Company.         d.     
Importer shall, at its expense, deliver one copy of Company's current,
applicable operation and maintenance manual to each Customer at the time of sale
and, at that time, Importer shall, at its expense, fully explain and demonstrate
to the customer the proper method of operating and maintaining the Products.    
e.      Importer shall mail to Company, during the term of this Agreement and
any extension thereof, prompt written notice of the address of each location at
which products are stored, and the address of each facility established by
Importer to sell and service the Products. Company may, through its designated
agent, inspect all such locations and facilities and the operations conducted
therein at any time during normal business hours.   16.      Disclaimers and
Warranty           Warranty Period: Subject to Company’s standard 12 month
warranty as set out below, subject to the proviso that the purchased Products
are used in accordance with the conditions of use and for the purposes designed.
  Company warrants to the purchaser of the Products that for the Warranty Period
(as defined below), the Products will be free from material defects in materials
and workmanship. The foregoing warranty is subject to the proper installation,
operation and maintenance of the Products in accordance with installation
instructions and the operating manual supplied to the Importer. Warranty claims
must be made by the Importer or its Customer in writing within 15 days of the
manifestation of a problem. Company's sole obligation under the foregoing
warranty is, at Company's option, to repair, replace or correct any such defect
that was present at the time of delivery, The "Warranty Period" begins on the
date the Equipment is delivered and continues for Twelve (12) months. 

a.       Any repairs under this warranty must be conducted by an authorized
Company service representative.
b.       Excluded from the warranty are problems due to accidents, misuse,
misapplication, storage damage, negligence, or modification to the Equipment or
its components.

c.       Company does not authorize any person or party to assume or create for
it any other obligation or liability in connection with the Equipment except as
set forth herein.

d.       WARRANTY HEREIN IS EXCLUSIVE AND IN LIEU OF ALL OTHER INDEMNITIES OR
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

e.       LIMITATION OF LIABILITY: IN NO EVENT SHALL COMPANY BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL, CONSEQUENTIAL

6

--------------------------------------------------------------------------------

DAMAGES, OR DAMAGES FOR LOSS OF PROFITS, REVENUE, OR USE INCURRED BY IMPORTER OR
CUSTOMER OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT, OR TORT, OR
OTHERWISE EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. COMPANY'S
LIABILITY FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL
IN NO EVENT EXCEED THE PURCHASE PRICE OF THE DEFECTIVE EQUIPMENT. THE PROVISIONS
OF THIS AGREEMENT ALLOCATE THE RISKS BETWEEN COMPANY, IMPORTER AND IMPORTER’S
CUSTOMER. COMPANY'S PRICING REFLECTS THIS ALLOCATION OF RISK AND BUT FOR THIS
ALLOCATION AND LIMITATION OF LIABILITY, COMPANY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT.

17.      Training of Importer: As promptly as practicable after execution of the
Agreement, Company shall transmit to the Importer information, materials,
manuals and other technical documents necessary to enable Importer to perform
its obligations under this Agreement and, in particular, to carry out the
warranty repairs pursuant to ARTICLE 16 of this Agreement. Throughout the term
of this Agreement and any extension thereof, Company shall continue to give
Importer such technical assistance as Importer may reasonably request. Importer
shall reimburse Company for all reasonable out-of-pocket expenses incurred by
Company in providing technical assistance.

18.      The Importer is entitled to assign its rights or delegate its
performance hereunder to a third party chosen by the Importer, upon receiving
the prior written consent of the Company, which consent shall not be
unreasonably withheld. Any assignment or delegation by the Company of its rights
or performance hereunder, or any sale of the business, assets or shares of the
Company, including without limitation one or more of the product rights,
formulae, name of the Company or of the Products, or any amalgamation or merger
of the Company with any third party shall in all such cases be subject to the
assumption by such third party of all obligations of the Company to the Importer
pursuant to this Agreement, failing which such transaction shall be null and
void as regards the Company.

19.     All notices, requests, demands and other communications hereunder shall
be made in writing with specific reference to this Agreement and shall be deemed
to have been delivered on the date of their delivery, if by hand, with a signed
acknowledgment of receipt of delivery; or on the Three (3) business day after
their transmission, if sent by telex, telegraph or facsimile; or on the Seven
(7) business day after the day on which they were mailed by first class,
certified or registered mail, if sent by mail, as follows:

if to the Company:
No. 5 New Road P.O. Box 388 Belize City, Belize.
Facsimile: [702 -216 6001]

if to the Importer:
No 650 Bade Road, Section 4 4Fl, Apt#25, Taipei, Taiwan
or to such other address or addresses as may be specified from time to time in a
written notice given by such other party.

20.      This Agreement shall be binding upon the parties hereto, their heirs,
executors, legal representatives, administrators, successors and permitted
assigns.

7

--------------------------------------------------------------------------------

21.      This Agreement may be executed electronically by digital signature and
in counterparts and each executed copy of this Agreement shall be considered an
original, but such copies together shall constitute but one and the same
instrument.

22.      Each of the Articles, sections and subsections of this Agreement shall
be interpreted separately and the invalidity of any one shall not affect the
validity of this Agreement and the other terms and conditions contained herein.

23.      This Agreement shall be governed by and interpreted in accordance with
the laws of the Laws of the State of Nevada and the laws of Nevada applicable
therein, and the parties hereby irrevocably nominate the courts of the State of
Nevada as the appropriate jurisdiction to hear any dispute which arise under or
in connection with this Agreement.

24.      Force Majeure : The Company shall not be liable hereunder for delays in
the performance of its manufacturing or delivery obligations caused by
unforeseen circumstances beyond its control, including, but not limited to, Acts
of God, wars, riots, strikes, floods, shortages of labor or materials, labor
disputes, inevitable accidents, governmental restrictions or other causes beyond
the Company’s control.

25.      Confidentiality During the term of this Agreement and after the end of
the term both parties shall treat all information that they may have acquired in
relation to each other as strictly confidential. Each party shall use the same
degree of care to avoid the disclosure of confidential data and information of
the other party as it uses to protect its own confidential data and information.
The obligations undertaken by the parties hereto pursuant to this paragraph
shall not apply to any data or information which are or become in the public
domain, other than in consequence of the willful or negligent act or omission of
either of the parties hereto or its employees, or which are developed
independently from this agreement, or which are rightly obtained from third
parties. The obligations contained in this paragraph shall survive termination
of this agreement and/or the sale of the Interest by either or both of the
parties hereto.

IN WITNESS WHEREOF, each party to this agreement has caused it to be executed on
the date indicated above.

 

QUADRA ENERGY SYSTEMS INC. QUADRA MARKETING CORP.     /s/ Authorized
Signatory                           /s/ Authorized Signatory                   
Authorized Signature Authorized Signature


8

--------------------------------------------------------------------------------

  This is Schedule “A” to that certain Importation and Marketing Agreement dated
the 30th day of April 2010     Description of the QES2000 System:   The QES2000
System for “Energy Conversion and Waste Disposal Technology” is a designed
leading edge PYROLYSIS technology enabling efficient to convert organic waste to
fuel and valuable by-products such as activated carbon, fertilizer, producing no
air pollution or ash to be land filled. It is designed to answer the global
challenge of waste management of MSW (Municipal Solid Waste), which includes
petrochemical compounds such as plastic waste, green waste, coal and tires while
providing high recycled-content products and usable forms of power.   The
QES2000 System for Energy Conversion and Waste Disposal Methodology consists of:
  ·      A combined two stage pyrolysis methodology into one system.   ·      An
advanced combination of thermal cracking and steam cracking technologies.   ·   
  The first stage of the proprietary pyrolysis methodology deals with energy
conversion.   ·      The second stage of the proprietary pyrolysis methodology
deals with the removal of mercury and activated carbon.   ·      The end
products are:  Fuel oil     Carbon black / activated carbon     Fuel gas   QES
proprietary and leading MSW gasification technology converting MSW into syngas,
suitable for a gas turbine generating electricity.     The QES2000 System
consists of the following including installation and training of operators,
provided however the customer is responsible for electrical and mechanical
installations required to connect to the equipment:  

40 Feet Container platform QES2000 REACTOR Gas & Oil furnace Heat Exchanger Oil
& Gas treatment system Oil & Water treatment system Container modification costs
System installation and piping costs Air Pollution Control System Central
Control System


9

--------------------------------------------------------------------------------

Transportation costs Labor Technology chip - Control Panel (Taiwan)


ADDITIONAL EQUIPMENT : Factory steel platform construction Loading System
Unloading Conveyor with magnetic separator Belt Conveyor (15m) Waste water tank
and treatment System Breaker & cutting machine QES System Installation & QES
Piping Transportation costs


10

--------------------------------------------------------------------------------

This is Schedule “B” to that certain Importation and Marketing Agreement dated
the 30th day of April 2010

Description of the QES2000 Plant:

The QES2000 Plant consists of the QES2000 System plus the additional items
described herein and includes installation and training of operators: Provided
however the Customer is responsible for all mechanical and electrical
installations necessary to connect to the equipment.

40 Feet Container platform QES2000 REACTOR Gas & Oil furnace Heat Exchanger Oil
& Gas treatment system Oil & Water treatment system Container modification costs
System installation and piping costs Air Pollution Control System Central
Control System Transportation costs Labor Technology chip - Control Panel


ADDITIONAL EQUIPMENT : Factory steel platform construction Loading System
Unloading Conveyor with magnetic separator Belt Conveyor (15m) Waste water tank
and treatment System QES Advanced carbon enhancement system Breaker & cutting
machine QES System Installation & QES Piping Transportation costs Advanced
Carbon Enhancement System QES2000 SYSTEM - PLANT DESIGN
                                 AND INSTALLATION Design & Installation costs


11

--------------------------------------------------------------------------------

OPTIONAL EQUIPMENT Weight Measurement Scale Oil storage tank and pumping system
Magnetic separators for after processing Waste Separators and Selection System
Forming machine Carbon black grinding system Moisture removal system


12

--------------------------------------------------------------------------------

This is Schedule “C” to that certain Importation and Marketing Agreement dated
the 30th day of April 2010

The following are territories or uses that are excepted out of the worldwide
rights granted to import and market the Products of Quadra Energy Systems Inc.

Countries:

Canada, USA, China, Hong Kong, and Macau

13

--------------------------------------------------------------------------------